Citation Nr: 1507403	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, in particular, for spondylosis with anterior compression of the L1 vertebra.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: Jerome Ware, Agent

WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March to May 1981 and from May to June 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.

Unfortunately, rather than immediately decide, the Board must remand these claims to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

The Veteran last underwent relevant VA compensation examination concerning his service-connected low back disability in November 2012, so nearly 21/2 years ago.  During his December 2014 hearing, he indicated this disability has worsened considerably, including since that examination.  In particular, he testified that sometimes the consequent pain gets so bad that he is unable to move or do anything at all but just lay in bed to try and recuperate.  So to afford proper consideration of this claim, and given the amount of time since the last examination and suggestion of worsening of this disability, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

As the Veteran's claim for a TDIU is "inextricably intertwined" with his claim for a higher rating for his low back disability, so, too, must the Board remand his TDIU claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  In other words, a decision on this derivative TDIU claim must be temporarily deferred pending completion of the additional development of the claim for a higher rating for this underlying service-connected disability.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected low  back disability (mild spondylosis with slight anterior compression of L1 vertebra-stable).  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review and consideration of the pertinent history.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  All indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis, either favorable or unfavorable.

The examiner should also comment on whether this disability is so functionally impairing as to affect the Veteran's employability - meaning his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

Further assessment is needed concerning the severity of any associated neurologic abnormalities - including, as examples, lower extremity radiculopathy or sciatic neuropathy/sciatica, such as in terms of whether it is "mild," "moderate," "moderately severe," "severe", etc.)

2.  Review the report of the examination to ensure it is responsive to the questions posed and addresses all applicable rating criteria.  If not, take corrective action, including by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

